Citation Nr: 1604189	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-10 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus.

2.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and January 2015 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Board videoconference hearing before the undersigned in October 2012.  A transcript of that hearing has been associated with the claims file.

The bilateral pes planus claim was remanded by the Board in November 2012 for additional evidentiary development.  It is again before the Board for adjudication.

The record before the Board includes the Veteran's entirely electronic files found within Virtual VA and the Veterans Benefits Management System.

The issue of whether new and material evidence was received to reopen the claim of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of this claim, the Veteran's bilateral pes planus has been manifested by pain when walking and weight bearing, with the need for orthotics, medication and injections to manage the pain, which is indicative of moderate, but not moderately severe or severe disability.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, and no more, for bilateral pes planus have been met throughout the pendency of this claim. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection for bilateral pes planus.  Once service connection is granted, the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in substantiating his claim under 38 C.F.R. § 3.159(c), (d) (2015).  Here, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim at this time.  All relevant evidence necessary for an equitable resolution of the issue has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment records, and VA examination reports, most recently in November 2014.  The adequacy of each of the VA examination reports is discussed in the decision, below.  Furthermore, the evidence does not show and the Veteran has not suggested that his pes planus has worsened since the date of the most recent examination.  The record also includes statements from the Veteran and his representative, including the transcript of the June 2012 Board hearing.  Clinical records and VA examination reports include mention of treatment with a private podiatrist during the pendency of the claim.  The RO provided the Veteran with authorization forms following the Board's November 2012 Remand, but the Veteran did not complete and return the form to allow VA the ability to assist him in obtaining these records.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board has no choice but to adjudicate the claim without the ability to review these potentially pertinent private records.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  While the Veteran mentioned at his hearing having received a VA examination within ninety days of the hearing, post-remand development revealed that no such VA examination took place.  Rather, the Board presumes the Veteran was referencing outpatient podiatry examinations at the time of the hearing.  The reports of those visits are of record.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issue herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).  A remand for further development of this claim would serve no useful purpose.  VA's duties to notify and assist the Veteran with regard to the claim decided herein have been met.

Disability Ratings: General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§ 3.102, 4.3.

Facts and Analysis:  Pes Planus

The Veteran filed his claim for service connection for a foot disability in August 2007.  By way of the February 2008 rating decision under appeal, the Veteran was service connected for bilateral pes planus.  A noncompensable rating was assigned, which is on appeal. The rating was assigned under Diagnostic Code 5276.  The Veteran appealed the rating assigned.

Under DC 5276 for acquired flatfoot, a noncompensable evaluation is assigned when there is evidence of mild pes planus with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is assigned when the evidence shows moderate bilateral pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the foot. A 30 percent evaluation is assigned for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276. 

Other injuries of the foot are rated under Diagnostic Code 5284.  Moderate disability warrants a 10 percent rating; moderately severe disability warrants a 20 percent rating; and severe disability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In this case, on VA (QTC) examination in August 2007, the Veteran reported pain in his feet and an inability to walk without assistance during the episodes of pain.  X-rays were negative on both weight-bearing and non-weight-bearing views of both feet.  Physical examination did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of musculature, or tenderness.  The examiner observed the Veteran's low arches, but noted palpation of the plantar surfaces does not produce tenderness.  The examiner stated that the Veteran did not use any type of corrective shoe at that time.  

In March 2008, the Veteran reported pain at the level of 5 on a scale of 0 to 10.  He was prescribed shoe insoles at that time.  By June 2008, the Veteran was again examined due to trouble tolerating his insoles.  The x-rays at that time were again normal.  The Veteran reported an inability to tolerate insoles for long periods of time, but also that he rarely goes without them.  By February 2009, a VA clinician noted the Veteran's arch pain was worsening and he had significant tenderness with palpation at that time.  Custom orthoses were prescribed.

On VA examination in December 2009, the Veteran had bilateral shoe inserts and complained of ongoing pain in the plantar arches, bilaterally.  He was seeing a private podiatrist and receiving injections for the purpose of pain management at that time.  Physical examination revealed tenderness of the plantar arches, with normal weight bearing and no other abnormality.  The Veteran reported that he was going back to school in order to retrain for a job that would not require him to stand.

January 2010 VA clinical notes again reported injections by a private podiatrist for pain management.  The Veteran continued using orthoses.  February 2011 and June 2012 notes show that new orthoses were ordered following wear.  September 2012 VA primary care notes again report the private podiatrist injections for pain and the use of shoe inserts.

At the time of the Veteran's October 2012 hearing, he reported that he was on his fourth type of orthoses.  He progressed from a standard, over the counter type, to custom molded, to long and now to half length.  Pain continued and he reported taking Motrin for pain.

Following the Board's Remand, the Veteran was afforded his most recent VA examination in November 2014.  At this time, the Veteran reported that he had no podiatry treatment since 2012.  He reported the ongoing use of the custom orthotics, which help some, but not all of the pain.  The pain was described as intermittent and sharp with numbness at times in the arches.  He reported flare-ups every three days, which lasted four hours.  The condition was aggravated by walking, and alleviated by rest, Motrin and Biofreeze.  The examiner noted pain accentuated on use, but not on manipulation.  There was no swelling, no characteristic callouses, and no evidence of deformity or pronation.  Bilateral inward bowing was observed.  The examiner confirmed that the Veteran remained symptomatic despite the use of orthotics.  He reported occasional use of a cane.  X-rays at the time of this examination revealed no osseous abnormality of the left foot and no acute osseous abnormality of the right foot, but with mild degenerative changes in the first metatarsophalangeal joint.

In sum, the evidence throughout the pendency of this claim establishes that the Veteran's bilateral pes planus is manifested by pain, which is not alleviated despite longstanding use of orthotics.  This includes pain when walking, leading to flare-ups of pain and the need for pain management by a private podiatrist.   This pain was noted to be relieved with rest and, while the pain limited the Veteran's activities, there is no suggestion that activities of any sort were prevented.  There was also no evidence of deformity, pain on manipulation, swelling, or characteristic callosities.  Bilateral inward bowing was also observed.  Although there was no evidence of abnormal weight-bearing, the Board finds that the symptoms of the Veteran's bilateral foot disability can be likened to moderate disability, such that they most closely approximate the criteria for a 10 percent rating under Diagnostic Code 5276, but do not rise to the level of moderately severe or severe impairment of either or both feet.  There is no evidence of marked deformity, pain on manipulation, swelling, characteristic callosities; or of marked pronation, extreme tenderness, or marked inward displacement and severe spasm of the tendo Achillis on manipulation.  Thus, a rating in excess of 10 percent is not warranted under either Diagnostic Code 5276 or Diagnostic Code 5284.

For these reasons, the Board finds that an initial rating of 10 percent, but not higher, for the service-connected bilateral pes planus is warranted.

Extraschedular Consideration

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran's symptoms associated with his bilateral pes planus, to include pain and the need for orthotics, are contemplated by the rating criteria, as described above.  The evidence does not suggest that either the disability has resulted in marked interference with employment or that there have been any periods of hospitalization.  Therefore, the rating criteria reasonably describe the Veteran's pes planus and referral of the claim for consideration of an extraschedular rating is not warranted. 


ORDER

The Board having determined that the Veteran's bilateral pes planus warrants a 10 percent initial rating and no more throughout the pendency of this claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran originally filed a claim for service connection for a left knee disability in August 2007, which was denied by way of an unappealed February 2008 rating decision.  He filed a claim to reopen in September 2014.  In January 2015, the RO issued a rating decision denying the Veteran's claim for service connection for a left knee disability on the basis that no new and material evidence had been received.  The Veteran filed a notice of disagreement in April 2015.  The RO, however, has never issued a statement of the case as to this issue.  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of whether new and material evidence was received to reopen the claim of entitlement to service connection for a left knee disability.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on this issue to secure appellate review by this Board.



Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case to the Veteran addressing the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left knee disability.  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


